Citation Nr: 0729963	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
appellant's previously denied claim of entitlement to VA 
benefits.  In August 2003, the appellant testified before the 
Board via videoconference from the RO.  The tape of that 
hearing, however, was lost.  The appellant was offered an 
additional opportunity to testify before the Board but 
declined the offer.  

By a November 2004 decision, the Board declined to reopen the 
appellant's previously denied claim of entitlement to VA 
benefits.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion, in a June 2006 Order, the Court 
vacated the Board decision and remanded the claim to the 
Board for readjudication in accordance with the Joint Motion 
for Remand.  In December 2006, the Board remanded the claim 
for development consistent with the Joint Motion for Remand.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was originally denied in 
a December 1989 decision.  The RO declined to reopen the 
claim several times thereafter, most recently in November 
2000; the appellant did not appeal any of these decisions.

2.  Evidence received since the November 2000 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1989 and November 2000 decisions that 
respectively denied legal entitlement to VA benefits and 
declined to reopen the previously denied claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In decisions respectively dated in December 1989 and November 
2000, the RO denied and declined to reopen the appellant's 
claim of legal entitlement to VA benefits.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2006).  Thus, the decisions became final because the 
appellant did not file a timely appeal.

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen his claim in September 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of an Affidavit for Philippine Army 
Personnel, which indicated that the appellant was inducted 
into the USAFFE on September 1, 1941, and that he was 
attached to H. Co. 2nd Bn. 52nd Inf.  This affidavit further 
showed that he was a prisoner of war who surrendered and 
escaped the Bataan Death March, and that he was a civilian 
from April 1942 to August 1943.  This affidavit further 
indicated that the appellant served as a guerilla with the 
USPIF from August 1943 to August 1945.  Significantly, 
however, his individual finance record demonstrated no pay 
periods for USAFFE service nor Guerilla service.  Evidence of 
record at the time of the prior final decisions also 
consisted of post-service medical records, affidavits sworn 
by alleged fellow serviceman attesting to having served in 
the same unit as the appellant, and the appellant's own 
statements.  Also of record was a December 1972 determination 
of the Service Department indicating that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  As there was no evidence 
demonstrating that the appellant had recognized service for 
purpose of entitlement to VA benefits, the RO determined that 
the appellant was not legally entitled to VA benefits.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
appellant submitted copies of evidence already of record at 
the time of the last prior denials, including the Affidavit 
for Philippine Army Personnel, and affidavits sworn by the 
alleged fellow serviceman.  Newly submitted evidence included 
a photocopy of a January 1954 service award received by the 
Republic of the Philippines that cited various awards 
received by the appellant, including the Philippine Defense 
Ribbon, American Defense Medal, and the Asiatic-Pacific 
Theater medal with Ribbon.  He additionally submitted various 
medical records dated in 2001, including a report of 
psychiatric examination dated in August 2001 which 
demonstrated a diagnosis of post-traumatic stress disorder 
related to his service as a USAFFE guerilla.  Other newly 
submitted evidence included sworn affidavits executed in June 
2002 and August 2003 by an individual who claimed to have 
served with the appellant in the same USAFFE unit and knew 
him to be a member of a guerilla unit, and the appellants own 
statements, wherein he alleges service as a recognized 
guerilla for the United States Armed Forces. 

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the last prior 
denials, including the Affidavit for Philippine Army 
Personnel, and affidavits sworn by the alleged fellow 
serviceman, cannot serve as a basis for reopening the claim 
as this evidence was already of record and is thus 
duplicative.  Duplicative evidence does not constitute 
evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for legal entitlement to 
VA benefits therefore cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  

Next, the January 1954 service award received by the Republic 
of the Philippines that cited various awards received by the 
appellant, including the Philippine Defense Ribbon, American 
Defense Medal, and the Asiatic-Pacific Theater medal with 
Ribbon, fails to satisfy the requirements of 38 C.F.R. 
§ 3.203 (2006) as acceptable proof of service, in that the 
award is not an official document of the appropriate United 
States service department, and therefore cannot serve as 
proof that he had service qualifying him for receipt of VA 
benefits.  Accordingly, the claim for legal entitlement to VA 
benefits therefore cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  

Next, while the additionally submitted clinical records 
demonstrate that the appellant received treatment for various 
disorders, including for disorders which were determined to 
be related to his alleged service with the United States 
Armed Forces, these records do not demonstrate that the 
appellant had service recognized by the United States.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for legal entitlement to VA benefits therefore cannot 
be reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).  

Finally, the claim may not be reopened on the basis of the 
statements submitted by the appellant himself, or by the 
statements in the sworn affidavits.  The appellant's 
statements are new but not material.  Similarly, the 
statements of the individual who claimed to have served with 
the appellant in the same USAFFE unit and knew him to be a 
member of a guerilla unit are new but not material.  The 
appellant and the individual are not competent to satisfy the 
requirements of 38 C.F.R. § 3.203 (2006) as acceptable proof 
of service.  Additionally, the appellant's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in November 2000, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not prove that the 
appellant had recognized service with the United States Armed 
Forces.  Therefore, the new evidence is not material.  Thus, 
the claim for legal entitlement to VA benefits is not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in August 2006 and December 
2006, a rating decision in June 2002, a statement of the case 
in August 2002, and a supplemental statement of the case in 
October 2002.  These documents discussed the specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim in November 2000, VA informed 
the appellant that his claim was denied due to a lack of 
proof that he had recognized service with the United States 
Armed Forces.  This communication, in addition to the 
December 2006 correspondence which notified the appellant 
that in order to reopen his claim he needed to submit 
evidence proving that he had recognized service with the 
United States Armed Forces, satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
legal entitlement to VA benefits has not been submitted, 
therefore the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


